ORDER

PER CURIAM.
T.R., mother, appeals the judgment of the trial court terminating her parental rights as to R.A.R., Jr., her minor child. On appeal, mother contends that the trial court erred in its judgment because its decision was against the weight of the evidence and contrary to existing law in that insufficient evidence was presented to support a finding by clear, cogent and convincing evidence that grounds for termination existed under either section 211.447.2(1) (all further references shall be to RSMo 1994, unless otherwise noted), or 211.447.4(2) and (3).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).